Citation Nr: 1545708	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  07-02 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1942 to December 1945.  The Veteran died in February 2001; the appellant is the Veteran's daughter and his widow's fiduciary, and has filed this appeal on her behalf.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the appellant's application to reopen her previously denied claim of entitlement to service connection for the cause of the Veteran's death.  The Board denied the claim in April 2009, and the appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2010, the Court granted a joint motion to vacate the Board decision, and the case was returned to the Board.

In October 2008, the appellant testified before a Veterans Law Judge (VLJ); however, the VLJ who conducted the hearing and signed the April 2009 decision is no longer employed by the Board.  Consequently, the appellant was given an opportunity to appear at a Board hearing.  In March 2010, she indicated that she did not desire another hearing.

In August 2010, the Board reopened the appellant's claim on the basis that new and material evidence had been submitted since the prior final denial.  The Board then remanded the claim for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant requested a Board videoconference hearing in a July 2015 VA Form 9, which was submitted in response to the June 2015 Supplemental Statement of the Case continuing the denial of her claim.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  In this case, although the appellant has already participated in a Travel Board hearing, that hearing took place more than 7 years ago, and since that time new evidence has been added to the.  Accordingly, the appellant's request will be granted and a videoconference hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should take appropriate steps to have the appellant scheduled for a Board videoconference hearing in accordance with this request.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, any indicated development should be undertaken.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

